Title: To Thomas Jefferson from Seth Pease, 16 April 1807
From: Pease, Seth
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington CityApril 16th 1807
                        
                        I have just arrived here without knowing that I was honored with the appointment of Surveyor of the Southern
                            District. I received Mr. Grangers first letter suggesting the probability of my appointment and stating that it was the
                            presidents wish that I should reach this place as soon as possible: but I was not so fortunate as to receive his after
                            letters requesting me to repair to the town of Washington M.T.
                        I accept the appointment with gratitude. The public business shall not suffer any considerable delay, on the
                            20th of this month I shall start for the Territory Via Pittsburg and as the waters will probably be in the best condition
                            I shall expect reach Natchez by the 20th of May.
                        By this Mail I transmit three large packages confided by the Governor of N Orleans and Genl. Wilkinson to
                            my care
                        I am Dear Sir with perfect Esteem
                        
                            Seth Pease
                            
                        
                    
                     Genl. Wilkinson forwarded some Ore by me which I leave in the care of Genl Dearborn
                     Yours
                                          
                  
                            
                            S. Pease
                     
                        
               